Citation Nr: 1826947	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to July 1978, with additional service in the National Guard.

This matter comes before Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2018, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO.  

FINDING OF FACT

During the April 2018 Board hearing, the Veteran withdrew from appeal the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

During the Veteran's April 2018 Board hearing, he indicated that he wished to withdraw from appeal the issue of entitlement to service connection for PTSD.

As the Veteran has withdrawn this matter, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


